Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application has the effective filing date of 10/07/2012 according to the priority chain on the record.
Claim status as per preliminary amended dated 03/01/2021: claims 1-14, 23-24, 28-29, 31 and 33 are pending; claims 15-22, 25-27, 30 and 32 have been cancelled base
Claim Objections
Claims 2-6, 8-13, 23-29 and 31 and 32 are objected to because of the following informalities: these claims should be amended to include a comma following the preamble, such as for claim 2; “The method of claim 1, said pulse oximetry ….”  
Appropriate correction is required.
Claim Interpretation: 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“adaptations” recited in claims 14 and 23. In here the phrase “adaptations” is similar to “means for”, these claims recite functional limitations without positively reciting structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-14 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wider area” in claim 8 is a relative term which renders the claim indefinite. The term “wider area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 12 line 3 and claim 14 line both recite the phrase “may be”; this phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “increased effectiveness” in claim 14 is a relative term which renders the claim indefinite. The term “increased effectiveness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 31, the term “the lens” in line 3 lacks proper antecedent basis in the claim.

	Claim Interpretation
To claims 11 and 13, these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

To apparatus/product claims 11 and 13, the claim limitations are met when a recited reference teaches the recited condition (i.e. if C2 is much larger than C2) and condition (i.e. nearly all the voltage will appear on C2).
The contingent limitation interpretation can be overcome by replacing “if” with “when.”

Claim Interpretation
To claim 1, the terms: “constant component” and “primary periodic component” are individually interpreted as the DC component, and AC component of a pulse oximetry signal, respectively; according to the Applicant’s Specification [0081].
To claim 14, the term “composite adhesive” is interpreted as an adhesive comprised of more than two materials or layers; this interpretation is consistent with past applications, i.e. app. 15/728215- Patent Board Decision 05/27/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter et al. US 2003/0065269 A1 (hereinafter “Vetter”).
Regarding claim 1, Vetter discloses a method of measuring oxygen saturation in an individual, the method comprising: 
measuring an electrocardiogram signal over multiple heart beats ([0030: last sentence] corresponding ECG electrocardiogram, and [0074: last sentence] corresponding ECG); 
measuring one or more pulse oximetry signals over multiple heart beats such that the electrocardiogram signal and the one or more pulse oximetry signals are in time concordance over one or more heart beats (see [0030, 0074] optical signal for PPG-i.e. pulse oximetry, and corresponding ECG); 
comparing a portion of the electrocardiogram signal and the one or more pulse oximetry signals in time concordance over one or more heart beats to determine a constant component ([0041] constant/DC component) and a primary periodic component ([0041] time varying/AC component) of each of the one or more pulse oximetry signals; and 
determining oxygen saturation from the constant components and primary periodic components of the one or more pulse oximetry signals ([0041-0047] measures pulse oximetry signals).

Regarding claim 2, Vetter discloses the method of claim 1 said pulse oximetry signals including a reflective infrared signal and a reflective red light signal ([0005, 0039-0040] reflective and refractive signals ).  
Regarding claim 3, Vetter discloses the method of claim 1 said comparing including defining intervals of said pulse oximetry signal based on characteristics of said electrocardiogram signal and averaging values of said pulse oximetry signal over a plurality of such intervals ([0030, 0057, 0074] average signal for corresponding pulse oximetry and ECG).  
Regarding claim 4, Vetter discloses the method of claim 3 including determining said constant components and said primary periodic components of said pulse oximetry signals [0057] moving averaging technique).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 14, 23-24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter as applied to claim 1 above, and in view of Banet et al. US 2007/0142715 A1 (hereinafter “Banet”).
Regarding claim 5, Vetter discloses the method of claim 1 said electrocardiogram signal, but does not explicitly disclose wherein an R wave signal each with a peak value in each of said heart beats and determining said intervals with respect to the peak values of the R wave signals.  However, Banet, another prior art reference in the analogous field of wearable monitoring devices discloses an adherent patch (Fig.1: chest strap 10) comprising embedded electrodes ([0022] electrodes 1, 2 and 3) and pulse oximetry components ([0022] LEDs 30 and 32 and photodetectors 34), for detecting ECG and pulse oximetry from a chest location as shown in Fig. 1. Banet further discloses detecting heart beat from an R-peak value ([0025] and Fig.3). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter to extend the straps 3 so as to alternatively detect data from a chest location, because this way ECG and pulse oximetry data can be both detected from the chest to eliminate having excessive devices worn across the patient’s body. (Vetter: [0002] chest ECG).
Regarding claim 6, Vetter discloses the method of claim 1 including measuring said electrocardiogram signal ([0002]), but does not explicitly disclose wherein said pulse oximetry signal from a chest location on said individual. However, Banet, another prior art reference in the analogous field of wearable monitoring devices discloses an adherent patch (Fig.1: chest strap 10) comprising embedded electrodes ([0022] electrodes 1, 2 and 3) and pulse oximetry components ([0022] LEDs 30 and 32 and photodetectors 34), for detecting ECG and pulse oximetry from a chest location as shown in Fig. 1.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter to extend the straps 3 so as to alternatively detect data from a chest location, because this way ECG and pulse oximetry data can be both detected from the chest to eliminate having excessive devices worn across the patient’s body. (Vetter: [0002] chest ECG).

Regarding claim 7, Vetter discloses a device for practicing the method of claim 1 (see Abstract, wrist worn device as shown in Fig. 1), the device being adapted to be worn against the skin of a subject for the physiological parameter monitoring ([0033] worn against the skin on the wrist via straps 3); the device comprising: 
a substrate (housing 2 having components 23, 24, 40 and 50 embedded therein, as shown in Fig. 2 and [0036-0037]); and one or both of: 
one or more pulse oximetry sensors (light detectors 21, 22 and 23, 24; [see 0034]) connected to the substrate, and, 
a plurality of light sources for one or more wavelengths (light source 10; see [0034]).
Although Vetter discloses using straps 3 to place the device against the skin, but Vetter does not explicitly disclose wherein the device for practicing the method of claim 1 is adapted to be adhered to the skin, and wherein the device comprises a conductive sensor connected to the substrate.
Banet, a prior art reference in the analogous field of wearable monitoring devices discloses an adherent patch (Fig.1:10) comprising embedded electrodes ([0022] electrodes 1, 2 and 3) and pulse oximetry components ([0022] LEDs 30 and 32 and photodetectors 34), and wherein the patch has an adhesive coating for securing the patch against the skin during measurement ([0022] adhesive component 39). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter so as to further include an adhesive coating for adhering the device against the skin because adhesive would further secure the device to lessen motion artifacts. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter so as to further include one or more conductive sensors, i.e. electrodes, because Vetter discusses using electrodes in addition to PPF sensors to detecting and verifying ECG signals (see Vetter [0002]).
Regarding claim 8, Vetter modified discloses a device according to claim 7 the plurality of pulse oximetry sensors and/or light sources providing for interrogation of a wider area of capillary bed in order to reduce local motion artifact effects. (The term “wider area” is rejected under 112(b)- indefinite rejection. It is met by Vetter since the measuring surface area expands the wrist area as shown in Figs. 1-2. )
Regarding claim 14, Vetter discloses the method of claim 1 including a wearable health monitoring device having at least one sensor for health monitoring (light detectors 21, 22 and 23, 24; [see 0034]), but does not discloses a device for reducing noise in health monitoring using the method of claim 1; the wearable health monitoring device having a composite adhesive having at least one conductive portion applied adjacent the sensor; and, including adaptations for the at least one sensor to have increased effectiveness in receiving signals with reduced noise.
Banet, a prior art reference in the analogous field of wearable monitoring devices discloses comprise a device (Fig.1:10)  for reducing noise in health monitoring having a composite adhesive ([0022] adhesive component 39) having at least one conductive portion applied adjacent a sensor ([0022] electrodes 1, 2 and 3, and LEDs 30 and 32 and photodetectors 34); and, including adaptations for the at least one sensor to have increased effectiveness in receiving signals with reduced noise (adhesive secures the device to the skin so as to decrease motion artifacts; alternatively [0034] noise cancellation to based on motion data). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter so as to further include an adhesive coating for adhering the device against the skin because adhesive would further secure the device to lessen motion artifacts. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter so as to further include one or more conductive sensors, i.e. electrodes, because Vetter discusses using electrodes in addition to PPF sensors to detecting and verifying ECG signals (see Vetter [0002]).
Regarding claim 23, Vetter in view of Banet discloses a device according to claim 14 the adaptations being used for pulse oximetry. (Vetter: [0032: last sentence]) 
Regarding claim 24, Vetter in view of Banet discloses a device according to claim 14 further comprising one or more functionalities including one or more of EKG, PPG and wearer acceleration. (Vetter: [0075] PPG and acceleration )
Regarding claim 28, Vetter in view of Banet discloses a device according to claim 14 providing for transmission of LED waves therethrough to the wearer's/user's skin without interfering transmission thereinto. (Vetter: [0068] and Fig.2, direct transmission of LED onto skin in wrist 5)
Regarding claim 29, Vetter in view of Banet discloses a device according to claim 28 providing for reception of reflected transmissions of LED waves therethrough from the wearer's/user's skin to the sensor without interfering transmission therethrough. (Vetter: [0040, 0068] and Fig.2, direct transmission of LED onto skin and reflection in wrist 5)



Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter and Banet as applied to claim 7 above, and further in view of Parulski et al. US 4,967,264 (hereinafter “Parulski). 
Regarding claim 9, Vetter modified discloses a device according to claim 7; but does not disclose wherein the device comprising: circuitry for reducing errors caused by ambient light using a correlated double sampling technique; comprising: first and second switches and; first and second capacitors, the first capacitor being in series with the one or more pulse oximetry sensors, and the second capacitor being in parallel with the output, and the first and second switches being disposed between the output and ground to alternatively provide output or shunt to ground. 
However, Parulski, a prior art reference in the field of optical sensors discloses an electrical circuitry for processing the optical data acquired by an image sensor (see abstract; imaging device using a CCD image sensor 22). See Parulski Fig. 4-partial (annotated) below:

    PNG
    media_image1.png
    318
    677
    media_image1.png
    Greyscale

Parulski Fig. 4 illustrates a circuitry (Fig.4: circuitry 30) for reducing errors caused by ambient light using a correlated double sampling technique (Fig.4: correlated double sampling circuitry 32; col.3, ll.31-40, col.5, ll.6-31) comprising: 
a light sensor (sensor 22 which detects light intensity, see col.3, ll.30-36);
first and second switches (switches 35 and 37, respectively) and; 
first and second capacitors (capacitors 33 and 36, respectively), wherein the first capacitor is in series with the light sensor (see Fig.4 annotation: output from sensor 22 goes to amplifier 31, output of amplifier 31 is directed to first capacitor 33), and 
the second capacitor is in parallel with the output (see Fig.4 annotation: second capacitor 36 is parallel with circuitry output- which is also sensor output to A/D 39), and 
the first and second switches are disposed between the output and ground to alternatively output or shunt to ground (see Fig.4 annotation: switch 35 leads to ground symbol 
    PNG
    media_image2.png
    30
    37
    media_image2.png
    Greyscale
 and switch 37 leads to output of the circuitry).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Vetter’s ambient light reduction circuitry with Parulski’s circuitry 30 for signal conditioning and noise reduction. The motivation for doing so is because Vetter’s ambient light reduction method requires a baseline dark signal measured under no ambient light (Vetter: [0010-0011]), and thus it is understood that Vetter’s sensor device cannot be readily used by a user without first acquiring said dark signal; whereas Parulski shows that the specific double correlated sampling circuitry configuration is suitable for conditioning optical or imaging sensor signals (Parulski: col.3, ll.31-40, col.5, ll.6-31) and provides the advantage of ambient light reduction without having to first acquire a dark signal as taught in Vetter.
Regarding claim 10, Vetter modified in view of Parulski disclose the device according to claim 9 further including a resistor in parallel with one or more of the first and second switches and the first and second capacitors.  Parulski does not explicitly disclose a resistor in parallel with the other circuit elements, but this is illustrated in Fig. 4: the symbol 
    PNG
    media_image3.png
    33
    43
    media_image3.png
    Greyscale
 is a resistor. In Fig. 4, at least the horizontal resistor, i.e. 
    PNG
    media_image3.png
    33
    43
    media_image3.png
    Greyscale
  is parallel with the circuit elements in the correlated double sampling circuitry. 
Regarding claim 13, Vetter in view of Parulski further discloses wherein one or more of: (1) a trans-impedance amplifier is used in place of resistor R, (2) a phototransistor in place of light sensor, and (3) FETs in place of the first and second switches (options (1)-(3) are interpreted as not required by the claim due to “one or more of… or” limitation), or (4) the output may be followed by one or more of auditioning buffering, amplification, filtering and processing stages. Regarding (4), Parulski further discloses amplification of the sensor output (Fig.4: amplifier 35), and processing stages (Fig.4: A/D convertor 39).

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter and Banet as applied to claim 7 above, and further in view of Rafert et al. US 5,817,008 (hereinafter “Rafert”).
Regarding claim 31, Vetter modified discloses a device according to claim 7, but does not disclose the device comprising silicone with double-sided adhesive providing one or both: conformance of the lens to one or both the electronic sensors and skin, or exhibition of motion artifact reduction by limiting movement between the skin-lens- sensor interface. However Rafert, another prior art reference in the analogous art of pulse oximeter sensors discloses a silicone transparent housing encasing the LED components as shown in Fig. 2, and col.4, ll.59-col.5, ll.15. The silicone corms to the skin of the user for pulse oximetry measurement, and the sensor is removable secured to the patient’s body portion by an adhesive coating; see col. 2, ll.34-35. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter’s wrist worn device to comprise a transparent silicone lens to conform and adhere to the skin of the user for pulse oximetry movement, the motivation for doing so is to securely adhere the device to the skin to lower/eliminate noise artifact from movements and to also decrease interference from ambient light (Rafert: col.3, ll. 36-42). 
 
Regarding claim 33, Vetter modified discloses a device according to claim 7, but does not disclose the device further comprising a lens being configured for operative contact with the wearer's/user's skin; and configured for providing noninterfering light pipe transmission of energy waves therethrough. However Rafert, another prior art reference in the analogous art of pulse oximeter sensors discloses a silicone transparent housing (interpreted as “lens” in the claim) encasing the LED components as shown in Fig. 2, and col.4, ll.59-col.5, ll.15. The silicone corms to the skin of the user, and the sensor is removable secured to the patient’s body portion by an adhesive coating; see col. 2, ll.34-35. Based on the modification, the silicone lens would be placed over housing bottom part 2c, to form a light pipe transmission of energy waves through to wrist 24 as shown in Vetter Fig.2. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Vetter’s wrist worn device to comprise a transparent silicone lens to conform and adhere to the skin of the user for pulse oximetry movement, the motivation for doing so is to securely adhere the device to the skin to lower/eliminate noise artifact from movements and to also decrease interference from ambient light (Rafert: col.3, ll. 36-42). 

Claim Objection (Allowable Subject Matter)
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	December 12, 2022